Citation Nr: 1745387	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  17-24 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to specially adapted housing.

2. Entitlement to special home adaptation grant. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel





INTRODUCTION

The Veteran served honorably in the United States Army from December 1950 to December 1952.  Among other distinctions, the Veteran was a recipient of the Purple Heart Medal and served in Korea.   

The aforementioned claims were previously denied in November 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Although the Veteran did not submit a formal notice of disagreement with the November 2014 rating decision as required by current regulations, the Veteran filed a new application for the same benefits in October 2015, within one year of the November 2014 rating decision.  The Board liberally construes the October 2015 application as a notice of disagreement with the November 2014 rating decision.  As result, this matter comes before the Board of Veterans' Appeals (Board) on appeal from the November 2014 rating decision, not the May 2016 rating decision associated with the October 2015 application. 


FINDINGS OF FACT

1. The Veteran has permanent and total service-connected disabilities due to the functional loss of use of both lower extremities which preclude locomotion without the aid of canes or a rolling walker.

2. Entitlement to specially adapted housing precludes the Veteran from also receiving a special home adaptation grant.


CONCLUSIONS OF LAW

1. The criteria for specially adapted housing have been met.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. § 3.809 (2016). 

 2. The criteria for a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.809a (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  When an appellant fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Specially Adapted Housing / Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due, in relevant part, to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (3) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a), (b).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.350(a)(2) as a condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  In accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  Tucker v. West, 11 Vet. App. 369, 373 (1999); 38 C.F.R. § 4.40.

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which must (1) include the anatomical loss or loss of use of both hands, or (2) be due to: (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a(b).

A. Specially Adapted Housing

In this case, the Veteran seeks entitlement to special adaptive housing to assist with his locomotion.  Specifically, the Veteran requests the installation of new elevator in his home that was installed many years ago to assist with his mobility, and which is now in disrepair.  The asserted basis of this claim is functional loss of use of both lower extremities. 

The Veteran's service connected disabilities include 70% for anxiety disorder (not otherwise specified), 60% for neurogenic bladder (status post turp associated with residuals of gunshot wound to lower back), 20% for residuals of gunshot wound to lower back, 20% each for left and right lower extremity radiculopathy associated with residuals of the gunshot wound to lower back), and 10% for residuals of gunshot wound to the face.  The Veteran was awarded total disability based on individual unemployability (TDIU) from December 1980 to January 2011, and has been 100% service connected since January 2011.

After considering all of the evidence set forth above, the Board finds that the evidence is at least in equipoise with respect to whether the service-connected lower extremity disabilities result in functional loss of use of the same.  The evidence demonstrates that the Veteran's bilateral lower extremity disabilities render him unsteady on his feet when he ambulates and that he requires the regular and constant use of a cane and rolling walker for locomotion.  The record also indicates that he has fallen numerous times due to, at least in part, lower extremity weakness and instability.  Furthermore, his VA physician, Dr. S.K. expressly stated that the Veteran needs an elevator for mobility in his home.  In reaching this decision, the Board notes that the question involved in a loss of use analysis is whether there is any remaining function of the legs and feet that is more than would be provided by a suitable prosthetic device. See Tucker, 11 Vet. App. 369.  When viewed from this perspective, the Board finds Veteran's minimal ability to walk within his own home and elsewhere, combined with his instability and proneness to falling, show that his lower extremity use is no better than what would be experienced with suitable prosthetics.  

In so finding, the Board recognizes that no physician has specifically stated that no "effective function remains [in the feet] other than that which would be equally well served by an amputation stump at the site."  However, the regulation defining "loss of use" clearly leaves the question open to some interpretation to the extent that it includes an intentionally non-exhaustive list of "example" situations which may reflect loss of use.  Thus, the Board exercises its authority to broadly interpret the immediate facts as being sufficiently similar to those examples presented as demonstrative of the regulatory definition of loss of use.  Accordingly, the Veteran is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing.  38 C.F.R. §§ 3.809(a), (b).


B. Special Home Adaptation Grant

Because the Veteran is being awarded entitlement to specially adapted housing, the controlling regulations preclude him from additionally receiving a special home adaptation grant.  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  Consequently, entitlement to a special home adaptation grant must be denied as a matter of law.  Id. § 2101(b); Id. § 3.809(a); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to specially adapted housing is granted.

Entitlement to a special home adaptation grant is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


